Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 02/24/2022 have been entered.
	The 35 USC 112(b) rejection of claim 6 is withdrawn in view of the amendments.

Reasons for Allowance
	Claim 1, and those depending therefrom including claims 2-4, 7-9, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “a first chamber having a quadrilateral shape; a second chamber having a trapezoidal shape; a third chamber having a trapezoidal shape; a fourth chamber having a trapezoidal shape; and a fifth chamber having a trapezoidal shape” as claimed.   The prior art does not anticipate or render obvious this specific arrangement and shapes of the chambers as now claimed.  

	Claim 10, and those depending therefrom, including claim 11, is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	Applicant claims “an orbital drive mechanism for orbitally driving the polishing head mechanism” and “a plurality of polishing pad support chambers provided so as to oppose the back surface of the polishing pad, wherein each polishing pad support chamber is connected to the head flow passage.”  
	The prior art such as Cellier (US-2011/0195640) teaches a polishing pad support with chambers (106A-106E).  However, the chambers do not have a quadrilateral shape as claimed.  While the perimetric arrangement of chambers to surround each other is taught by the prior art of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723